Worden, J.
The appellant was indicted, tried and convicted, in the court below, of a rape upon the person of Emma Rigel, and sentenced to imprisonment in the state-prison for the' period of two years.
The only question made here is whether the evidence was sufficient to sustain the verdict.
We have carefully read the evidence, and are of the opinion that it fairly sustains the verdict. The case is not one which calls for any interposition by this court.
The judgment below is affirmed, with costs.